Citation Nr: 0804153	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claims of service 
connection for PTSD and hypertension.

In November 2006, the veteran testified at a personal hearing 
before a Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file; however 
the transcript reflects that much of the recorded testimony 
was inaudible.  The veteran therefore requested to appear for 
another personal hearing before a Veterans Law Judge at the 
RO, and the case was therefore remanded by the Board to the 
RO in September 2007 directing the RO to schedule a 
subsequent hearing.  

The veteran appeared for the subsequent personal hearing in 
December 2007 at the RO before the undersigned Veterans Law 
Judge, and a copy of the transcript is associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  
The veteran has a diagnosis of PTSD; however, his claimed in-
service stressor(s) have not been corroborated.  

The RO determined that corroboration of the veteran's 
stressor(s) was not possible because he did not provide 
enough specific information regarding names, dates, and 
places of verifiable events.  

The veteran reported that he served on a small boat on the 
Saigon River in Cat Lai.  He was often shuttled by boat to 
from Cat Lai and Saigon.  This occurred during the 1968 Tet 
Offensive.  The veteran also reported that he often came 
under mortar attack and incoming rounds.  

Importantly, the Court of Appeals for Veterans Claims (Court) 
has issued several precedent decisions that have expanded the 
understanding of what constitutes credible supporting 
evidence of a claimed stressor.  There is no need to verify 
every detail of a claimed stressor and that evidence of a 
stressor affecting a veteran's unit in service implied the 
veteran's involvement in those events.  Suozzi v. Brown, 10 
Vet. App. 307, 310-311 (1997).  The Court has since clarified 
that it is error for the Board to require confirmation of a 
veteran's personal participation in stressors affecting his 
unit.  Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); 
Pentacost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 
24, 2002).  

In light of the foregoing, additional stressor development is 
necessary in this case, given the veteran's specific 
allegation that he came under mortar and rocket attack during 
service in Vietnam.  Although it might not be possible to 
verify that the veteran was in a specific location on a 
specific day, it is possible to determine whether the 
veteran's unit was likely exposed to mortar fire during a two 
or three month period in 1968.  

The RO also determined that the veteran's service medical 
records were completely negative for any symptomatology 
related to PTSD.  This is incorrect.  The Report of Medical 
History associated with the January 1967 service entrance 
examination specifically notes the veteran's report of 
frequent or terrifying nightmares, nervous trouble, and mild 
stammering.  The examiner noted that the veteran had not 
received any medical treatment for these conditions.  
Additionally, the Report of Medical History associated with 
the January 1969 discharge examination also notes the 
veteran's complaints of nervous trouble.  The examiner found 
this, and other complaints, of no medical significance, as 
indicated by an ink stamp that read, "ITEMS 20 THRU 38 
REVIEWED POSITIVE ANSWER FOUND TO BE OF NO MEDICAL 
SIGNIFICANCE."  

At his personal hearing before the undersigned, the Veteran 
testified that he began taking medication for PTSD symptoms 
in 1970, just a year following separation from service.  The 
veteran's spouse testified that the veteran has terrible 
nightmares causing him to fight with himself in his sleep.

Given the possibility that the veteran may have had a pre-
existing condition associated with PTSD symptoms, as well as 
the complaints of nervous trouble at discharge, and shortly 
after discharge, attempts should be made to locate medical 
records documenting the use of psychiatric medications, and 
the issue of aggravation must be addressed.  If appropriate, 
the veteran should be afforded a VA examination.

With regard to the hypertension claim, the veteran testified 
at his personal hearing that his hypertension was caused by, 
or at least aggravated by his PTSD.  As these issues are 
inextricably intertwined, the veteran's secondary service 
connection claim must be deferred pending the outcome of his 
other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service, 
including, but not limited to a two to 
three month time period during which his 
unit came under mortar and rocket fire 
attack.  He should be asked to provide 
any additional information including 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  

2.  Then, review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and statements of 
record.  

3.  Attempt to verify the occurrence of 
the veteran's claimed in-service 
stressors.  All agencies that might 
assist in this investigation should be 
contacted.  The search should include 
unit records or histories that might 
corroborate the occurrence of mortar or 
machine-gun attacks against the veteran's 
unit in Vietnam while he was a member of 
that unit.  Any information obtained 
should be associated with the claims 
file.  If the search efforts produce 
negative results, documentation to that 
effect should be placed in the claims 
file.  

4.  If any of the veteran's claimed 
stressors are corroborated, arrange for a 
VA psychiatric examination of the veteran 
that specifically includes psychological 
testing, and any other tests to determine 
whether the veteran now experiences PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and any in-service 
stressor(s) reported by the veteran.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s).  

5.  Following completion of the 
development requested, readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, keeping in mind the 
veteran's complaints of nervous trouble 
prior to, and during service.  Following 
readjudication of the veteran's claim for 
service connection for PTSD, conduct any 
further development required prior to 
readjudicating his claim for service 
connection for hypertension.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


